Title: To John Adams from David Sewall, 13 November 1821
From: Sewall, David
To: Adams, John


				
					My dear Sir
					York Novemr. 13th. 1821.
				
				This is to acknowledge and thank you for your favour of Novr. 5. (a day anciently memorable in this Country on account of the Gunpowder plot, to destroy the King and Parlamment) And the application therein made to our great Men of Mayne, in their anxiety and eagerness to Acquire an Independence from Massa. and the Indifference to its places of Honour and profit, after they had acquired them.—excited in a small degree my Risables.—But it is a changeable World We live in.—And the Aphorism of “Tempora mutantur, et nos mutamus in illis,” is frequently verefied.—As to your query about calculating Eclipses It was I acknowledge my Hobby bone, but I do not recollect that you or Dalton made attempts of that kind while at College.—But one thing I very Well remember, that upon the leuming of the Old Greasy Tabels of the Hall in April 1753 a lille before the Annual Fast; The Epitaph put up, on the Hall Door, the morning, or in a Day or two after that Event; was ascribed to you And the Trouble Dalton suffered, on account of a Suspicion entertained by the Executive Government of the College, that He was a principle or Accessory in their destruction but of which he was totally unacquainted.—I have not, for some years undertook to calculate a Solar Eclipse—until a few days since observing Reading some Observation made in a Portland Gazette; of a difference of an Hour in Time, Some Almanacks had made in that which is expected in Feby. next (1822) I thought I would attemp it, and after finding the time of the 6 of the  &  would be about 4.’ after 11. A.M. of the 21. and the  Lat. to be somethin North at the Time—having lent or lost my case of mathematical Instruments, by Which alone I was could ascertain by Projection, the beginning, End duration and Quantity; upon our Meridian,—I desisted, and determine to leave it to be decided by actual Observation Which of them are most Correct in their predictions Calculations.—I have noticed in a late Boston Paper that a 2nd. Argument was directd. to be made in the U.S. Circuit Court upon a libell for condemning a Slave trading Vessell Seized on the affrican coast under French Papers, because the Trafick was a violation of the law of Nations.—That this Traffick is a abominably Wicked and immoral, cannot for an Instant be doubted.Notwithstanding it was carried on by Americans before and since, the revolution. But now, if I am rightly informed it is contrary to the laws of G.B. France and the U.S. and some other Nations.—For the honour of our Nation, and the reputation of its Judiciary, I feel desirous, if this vile trafick may have heretofore been supposed tolerated by the law of Nations Will in these days of more light and knowledge, be adjudgd to be abolished.—How many Independent Nations, agreing in a particular usage, doth it take to make a law of Nations? But this Question is before a Court, Which I hope will make a Riteous and just decision—As to the dissolution of the Turkish Empire, and the closing period of Mahomitan delution, The signs of the Times indicate its approximation. And all liberal minds will not only Acquiese, but rejoice that ancient Grece, as Well as other places and Nations under Slavish despotism of a civil or religious nature may be emancipated; And that the glorious times foretold in the Scriptures of Truth, When Sword, and Spear, shall be converted into Instruments of Husbandry and Nation shall make War with Nation no longer—may be realized.your old Friend & Classmate
				
					David Sewall
				
				
			